DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
changing reference number “34” in Fig 3 to --30--.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Giesting on 27 January 2022.
The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A turbine engine comprising 
a centrifugal compressor including (i) an impeller mounted for rotation about an axis and formed to have impeller blades that extend from a forward side of an impeller disk and (ii) an impeller backing plate a first portion of compressed gases discharged from the outlet tip of the impeller blades to move over the outlet tip and radially along a portion of the impeller disk on the aft side of the impeller disk before moving through the number of bleed holes in the impeller backing plate, 
a combustor fluidly coupled to the centrifugal compressor to receive a second portion that is a the compressed gases discharged from the outlet tip of the impeller blades as a compressor discharge air, the combustor configured to mix fuel with a first portion of the compressor discharge air and to ignite the fuel so as to create hot, high pressure combustion products, 
a turbine fluidly coupled to the combustor to receive the hot, high pressure combustion products from the combustor and configured to extract mechanical work from the hot, high pressure combustion products, the turbine including a rotor having a shaft mounted for rotation about the axis, at least one set of turbine blades coupled to the shaft for rotation therewith, and a seal formed from a forward sealing element and an aft sealing element each engage the impeller backing plate of the centrifugal compressor to fluidly separate the back cavity of the centrifugal compressor from the turbine, wherein a seal cavity is formed between the forward sealing element and the aft sealing element centrifugal compressor  a second portion of the compressor discharge air
a manifold mounted to the impeller backing plate that is shaped to define a number of circumferentially spaced apart channels that receive the first portion of the compressed gases moving through the number of bleed holes and to carry the first portion of the compressed gases from the centrifugal compressor to the turbine and bypassing the combustor, 
wherein the impeller backing plate is formed to include a plurality of impingement holes that extend radially through the impeller backing plate and open into the seal cavity to transmit the second portion of the compressor discharge air from the centrifugal compressor to the seal cavity.

second portion of the compressor discharge air.

3. (Currently Amended) The gas turbine engine of claim 2, wherein the forward sealing element of the seal included in the turbine is configured to leak at least some of the second portion of the compressor discharge air to the back cavity formed between the impeller disk of the centrifugal compressor and the impeller backing plate.

4. (Canceled) 

5. (Currently Amended) The gas turbine engine of claim 1 [[4]], wherein the plurality of impingement holes that transmit the second portion of the compressor discharge air from the centrifugal compressor to the seal cavity are circumferentially located between the number of circumferentially spaced apart channels formed by the manifold.

6. (Currently Amended) The gas turbine engine of claim 2, wherein the aft sealing element of the seal included in the turbine is configured to leak at least some of the second portion of the compressor discharge air to the turbine.

7. (Currently Amended) The gas turbine engine of claim 2, wherein the forward sealing element and the aft sealing element axis  engine.

8. (Currently Amended) The gas turbine engine of claim 1, wherein at least one bleed hole of the number of bleed holes is configured to provide the first portion of the compressed gases to at least one channel of the number of circumferentially spaced apart channels formed by the manifold.

the at least one bleed hole comprises at least two bleeds holes that are configured to provide the first portion of the compressed gases to the at least one channel of the number of circumferentially spaced apart channels formed by the manifold.

10. (Currently Amended) The gas turbine engine of claim 1, wherein the number of bleed holes are positioned at a preselected radial location relative to the axis so as to bleed the first portion of the in an amount that decreases windage near the outlet tip of the impeller blades.

11. (Currently Amended) A gas turbine engine comprising 
a centrifugal compressor including an impeller mounted for rotation about an axis with impeller blades that extend from a forward side of an impeller disk and an impeller backing plate arranged along an aft side of the impeller disk to define a back cavity of the centrifugal compressor therebetween, the impeller backing plate formed to include a number of bleed holes arranged radially inwardly from an outlet tip of the impeller blades so as to allow for a first portion of compressed gases discharged from the outlet tip of the impeller blades to move through the back cavity as compressed bleed gases before moving through the number of bleed holes in the impeller backing plate, 
a turbine including a rotor having a shaft mounted for rotation about the axis and a seal formed from a forward sealing element and an aft sealing element each engage the impeller backing plate of the centrifugal compressor to fluidly separate the back cavity of the centrifugal compressor from the turbine, 
a manifold mounted to the impeller backing plate that is shaped to define a number of circumferentially spaced apart channels that receive the compressed bleed gases moving through the number of bleed holes and to carry the compressed bleed gases from the centrifugal compressor to the turbine and bypassing other components of the gas turbine engine,
wherein the impeller backing plate is formed to include a plurality of impingement holes that extend radially through the impeller backing plate and open into the seal cavity to transmit a second portion of the compressed gases as a first portion of a compressor discharge air from the centrifugal compressor to the seal cavity.

12. (Currently Amended) The gas turbine engine of claim 11, wherein the other components of the gas turbine engine a third portion that is a the compressed gases from the centrifugal compressor as a second portion of the compressor discharge air and the combustor is fluidly coupled to the turbine to discharge hot, high pressure combustion products to the turbine.

13. (Currently Amended) The gas turbine engine of claim 12, wherein the seal cavity is pressurized by the first portion of the compressor discharge air.

14. (Currently Amended) The gas turbine engine of claim 13, wherein the forward sealing element of the seal is configured to leak at least some of the first portion of the compressor discharge air to the back cavity formed between the impeller disk of the centrifugal compressor and the impeller backing plate.

15. (Currently Amended) The gas turbine engine of claim 13, wherein the aft sealing element of the seal included in the turbine is configured to leak at least some of the first portion of the compressor discharge air to the turbine

16. (Canceled)

17. (Original) The gas turbine engine of claim 15, wherein the plurality of impingement holes are circumferentially spaced apart between the number of circumferentially spaced apart channels formed by the manifold.

sealing element and the aft sealing element axis gas turbine engine.

19. (Currently Amended) The gas turbine engine of claim 11, wherein at least one bleed hole of the number of bleed holes is configured to provide the compressed bleed gases to at least one channel of the number of circumferentially spaced apart channels formed by the manifold.

20. (Currently Amended) The gas turbine engine of claim 19, wherein the at least one bleed hole comprises at least two bleeds holes that are configured to provide the compressed bleed gases to the at least one channel of the number of circumferentially spaced apart channels formed by the manifold.


21. (New) A turbine engine comprising
a centrifugal compressor including (i) an impeller mounted for rotation about an axis and formed to have impeller blades that extend from a forward side of an impeller disk and (ii) an impeller backing plate arranged along an aft side of the impeller disk to define a back cavity of the centrifugal compressor therebetween, the impeller backing plate is formed to include a number of bleed holes arranged radially inwardly from an outlet tip of the impeller blades so as to allow for a first portion of compressed gases discharged from the outlet tip of the impeller blades to move over the outlet tip and radially along a portion of the impeller disk on the aft side of the impeller disk before moving through the impeller backing plate,
a combustor fluidly coupled to the centrifugal compressor to receive 
a turbine fluidly coupled to the combustor to receive the hot, high pressure combustion products from the combustor and configured to extract mechanical work from the hot, high pressure combustion products, the turbine including a rotor having a shaft mounted for rotation about the axis, at least one set of turbine blades coupled to the shaft for rotation therewith, and a seal formed from a forward sealing 
wherein a seal cavity is formed between the forward sealing element and the aft sealing element of the seal and the seal cavity is in fluid communication with the centrifugal compressor to receive a second portion of the compressor discharge air, and
a manifold mounted to the impeller backing plate that is shaped to define a number of circumferentially spaced apart channels that receive the first portion of the compressed gases moving through the number of bleed holes and to carry the first portion of the compressed gases from the centrifugal compressor to the turbine and bypassing the combustor, 
wherein the aft sealing element of the seal included in the turbine is configured to leak at least some of the second portion of the compressor discharge air to the turbine.
22. (New) The turbine engine of claim 21, wherein the forward sealing element of the seal included in the turbine is configured to leak at least some of the second portion of the compressor discharge air to the back cavity formed between the impeller disk of the centrifugal compressor and the impeller backing plate.
23. (New) The turbine engine of claim 22, wherein the forward sealing element and the aft sealing element are positioned at the same radial location relative to the axis of the turbine engine.
24. (New) The gas turbine engine of claim 21, wherein at least one bleed hole of the number of bleed holes is configured to provide the first portion of the compressed gases to at least one channel of the number of circumferentially spaced apart channels formed by the manifold.
25. (New) The gas turbine engine of claim 24, wherein the at least one bleed hole comprises at least two bleeds holes that are configured to provide the first portion of the compressed gases to the at least one channel of the number of circumferentially spaced apart channels formed by the manifold.
26. (New) The gas turbine engine of claim 21, wherein the number of bleed holes are positioned at a preselected radial location relative to the axis so as to bleed the first portion of the compressed gases from the outlet tip of the impeller blades in an amount that decreases windage near the outlet tip of the impeller blades.
27. (New) A gas turbine engine comprising

a turbine including a rotor having a shaft mounted for rotation about the axis and a seal formed from a forward sealing element and an aft sealing element that each engage the impeller backing plate of the centrifugal compressor to fluidly separate the back cavity of the centrifugal compressor from the turbine,
a manifold mounted to the impeller backing plate that is shaped to define a number of circumferentially spaced apart channels that receive the compressed bleed gases moving through the number of bleed holes and to carry the compressed bleed gases from the centrifugal compressor to the turbine and bypassing other components of the gas turbine engine, 
wherein the aft sealing element of the seal included in the turbine is configured to leak at least some of a second portion of the compressed gases that is a first portion of a compressor discharge air to the turbine.
28. (New) The gas turbine engine of claim 27, wherein the forward sealing element of the seal is configured to leak at least some of the first portion of the compressor discharge air to the back cavity formed between the impeller disk of the centrifugal compressor and the impeller backing plate.
29. (New) The gas turbine engine of claim 27, wherein a plurality of impingement holes that extend radially through the impeller backing plate and open into the seal cavity to transmit the second portion of the compressed gases as the first portion of the compressor discharge air from the centrifugal compressor to the seal cavity, are circumferentially spaced apart between the number of circumferentially spaced apart channels formed by the manifold.
30. (New) The gas turbine engine of claim 27, wherein the forward sealing element and the aft sealing element are positioned at the same radial location relative to the axis of the gas turbine engine.

32. (New) The gas turbine engine of claim 31, wherein the at least one bleed hole comprises at least two bleeds holes that are configured to provide the compressed bleed gases to the at least one channel of the number of circumferentially spaced apart channels formed by the manifold.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 11, the prior art of record does not teach in combination with the other limitations of the independent claim: “wherein the impeller backing plate is formed to include a plurality of impingement holes that extend radially through the impeller backing plate and open into the seal cavity to transmit [a/the] second portion of the [compressed-gases/compressor-discharge-air] from the centrifugal compressor to the seal cavity”. 
Although prior arts such as Behaghel 7841187 teach the centrifugal backing plate with bleed holes, seals between the backing plate and the HP shaft forming a sealing cavity, and multiple circumferentially distributed channels from the bleed holes to the turbine; the prior art of record does not teach or make obvious the provision of a compressed air (that is different from the air in the back cavity and that flows through the bleed holes) to the seal cavity through a plurality of impingement holes that extend radially through the impeller backing plate. The prior arts of record teaching the provision of compressed air to a seal cavity formed by seals between a backing plate and the HP shaft, are either providing the same as air as is provided to the back cavity and bleed holes, or are not providing such air through radially oriented impingement holes through the backing plate, or provided structural features that were not compatible in obvious combination with prior arts (such as Behaghel) teaching the other claimed features. 
Regarding Claims 21 and 27, the prior art of record does not teach in combination with the other limitations of the independent claim: “wherein the aft sealing element of the seal included in the turbine is configured to leak at least some of [a/the] second portion of the [compressed-gases/compressor-discharge-air] to the turbine”. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741